COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 MARTHA H. SANCHEZ,                            §               No. 08-15-00088-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                109th District Court

 HUGO C. BALDERRAMA AND                        §             of El Paso County, Texas
 MERIKA H. SANCHEZ.
                                               §                   (TC# 18,405)
                       Appellee’s.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until October 8, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. David Trosman, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before October 8, 2015.

       IT IS SO ORDERED this 25th day of September, 2015.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.